Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11227552. This is a statutory double patenting rejection.

						

Claim 1 of Application No. 17/577301
       A scan driver comprising:
       2a plurality of scan stages, 
       3wherein a first scan stage among the plurality of scan stages comprises: 
        4a first transistor having a gate electrode connected to a first Q node, one electrode sconnected to a first scan clock line, and another electrode connected to a first scan line; 6a second transistor having a gate electrode and one electrode connected to a first scan 7carry line, and another electrode connected to the first Q node; 8a third transistor having a gate electrode connected to a first sensing carry line and one 9electrode connected to a second sensing carry line; 10a fourth transistor having a gate electrode connected to a first control line, and one iielectrode connected to another electrode of the third transistor; 12a fifth transistor having a gate electrode connected to another electrode of the fourth 13transistor, one electrode connected to a second control line, and another electrode connected to a 14first node; isa first capacitor having one electrode connected to the one electrode of the fifth transistor, 16and another electrode connected to the gate electrode of the fifth transistor; and 17a sixth transistor having a gate electrode connected to a third control line, one electrode 18connected to the first node, and another electrode connected to the first Q node.


Claim 1 of Patent No. 11227552
     A scan driver comprising: 
      a plurality of scan stages, 
      wherein a first scan stage among the plurality of scan stages comprises: 
      a first transistor having a gate electrode connected to a first Q node, one electrode connected to a first scan clock line, and another electrode connected to a first scan line; a second transistor having a gate electrode and one electrode connected to a first scan carry line, and another electrode connected to the first Q node; a third transistor having a gate electrode connected to a first sensing carry line and one electrode connected to a second sensing carry line; a fourth transistor having a gate electrode connected to a first control line, and one electrode connected to another electrode of the third transistor; a fifth transistor having a gate electrode connected to another electrode of the fourth transistor, one electrode connected to a second control line, and another electrode connected to a first node; a first capacitor having one electrode connected to the one electrode of the fifth transistor, and another electrode connected to the gate electrode of the fifth transistor; and a sixth transistor having a gate electrode connected to a third control line, one electrode connected to the first node, and another electrode connected to the first Q node.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VAN N CHOW/               Primary Examiner, Art Unit 2623